Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 14, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151369 & (38)                                                                                 Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  SUSAN H. FARR, CAROLYN D. SCHUTTLER,                                                     Richard H. Bernstein,
                                                                                                           Justices
  and BYRON PRANGE,
            Plaintiffs,                                         SC: 151369
  and                                                           COA: 319236
                                                                Clinton CC: 12-011074-CD
  TRACY LEE,
                  Plaintiff-Appellee,

  v

  ST. JOHNS PUBLIC SCHOOLS,
             Defendant-Appellant,
  and

  ST. JOHNS BOARD OF EDUCATION,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs to any
  party.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 14, 2015